          Case 1:20-cv-02579-BCM Document 34 Filed 01/28/21 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                                 1/28/2021
STANISLAW KOCZWARA,
                Plaintiff,                                  20-CV-2579 (BCM)
        -against-                                           ORDER REGARDING MOTION TO
                                                            WITHDRAW
NATIONWIDE GENERAL INSURANCE
COMPANY,
                Defendant.

BARBARA MOSES, United States Magistrate Judge.

        On January 27, 2021, attorney Matthew S. Aboulafia filed a letter-motion (Motion) (Dkt.

No. 33) and supporting affidavit (Aboulafia Affidavit) (Dkt. No. 33-1), seeking an order allowing

the Aboulafia Law Firm, LLC (the Firm) to withdraw as counsel for plaintiff Stanislaw Koczwara

because the attorney and client "fundamentally disagree as to how to best proceed with this matter."

Mtn. at 1. 1 Attorney Aboulafia also seeks an order granting him "a retaining and charging lien on

the files," Aboulafia Aff. ¶ 4, and a stay of this action for thirty (30) days to allow plaintiff to retain

new counsel. Id. Attorney Aboulafia did not file a formal certificate of service confirming that his

motion papers were served on plaintiff Koczwara. However, plaintiff is "cc'd" on the letter and

supporting affidavit, indicating service via first class mail and email.

        In apparent violation of New York Rule of Professional Conduct 1.6 , the letter-motion and

supporting affidavit, which were filed unsealed, reveal details concerning the parties' settlement

negotiations, attorney Aboulafia's advice to his client regarding a specific proposed settlement,

and the resulting disagreement between attorney and client. As a temporary curative measure, the

Court will place those papers under electronic seal.



1
 Plaintiff's counsel of record are two attorneys associated with the Firm: Matthew S. Aboulafia
and Jack Glanzberg. (Dkt. Nos. 7, 8.) The Court construes the Motion as seeking permission for
both Mr. Aboulafia and Mr. Glanzberg to withdraw.
     Case 1:20-cv-02579-BCM Document 34 Filed 01/28/21 Page 2 of 4




It is hereby ORDERED as follows:

1.       The Motion and the Aboulafia Affidavit, now filed unsealed at Dkt. Nos. 33 and

         33-1, shall be placed under seal, with access restricted to the attorneys for plaintiff

         Koczwara and the Court. Defendant shall discard any copies (paper or electronic)

         of the unredacted Motion and Aboulafia Affidavit.

2.       Attorney Aboulafia shall promptly file a redacted version of the Motion and the

         Aboulafia Affidavit, marked as such, which does not reveal the substance of the

         parties' settlement negotiations, the details of the proposed settlement as to which

         Aboulafia provided advice to his client, or the details of the disagreement between

         attorney and client. This Order authorizes that filing.

3.       Attorney Aboulafia shall promptly serve a copy of this Order upon plaintiff

         Koczwara and shall then file a formal proof of service of this Order, and of his

         Motion and the Aboulafia Affidavit, on ECF.

4.       If plaintiff wishes to respond to his attorney's motion to withdraw, he may do so in

         the form of a letter (in pdf format, showing plaintiff's signature) emailed to the

         Court at Moses_NYSDChambers@nysd.uscourts.gov, or in the form of an original

         letter (with an ink signature) delivered to the Court by mail, courier, or overnight

         delivery service, addressed to:

         Chambers of the Hon. Barbara Moses
         United States Magistrate Judge
         United States Courthouse
         500 Pearl Street
         New York, NY 10007

         Plaintiff's letter must include the name and docket number of this case, must be

         signed by plaintiff in his own hand, and must be emailed or delivered to the



                                            2
     Case 1:20-cv-02579-BCM Document 34 Filed 01/28/21 Page 3 of 4




         Court on or before February 8, 2021. Plaintiff must serve a copy of his response

         on attorney Aboulafia at the same time he submits it to the Court. (That is, he must

         send a copy to his attorney by the same method used to send it to Court.) However,

         plaintiff need not serve a copy on defendant.

5.       Any other objections or responses to the Motion must also be submitted to the Court

         no later than February 8, 2021.

6.       Judge Moses will conduct a telephonic conference regarding the withdrawal

         motion on February 11, 2021, at 10:00 a.m. Attorney Aboulafia and plaintiff

         Koczwara must attend. Defendant and its counsel need not attend. At the scheduled

         time, all participants are to dial (888) 557-8511 and enter the access code 7746387.

7.       At the conference, the withdrawing attorney(s) shall be prepared to discuss, among

         other things: (a) whether they seek to assert a retaining lien (as to their files), a

         charging lien under N.Y. Jud. Law § 475 (as to a potential future judgment or

         settlement of this action in plaintiff's favor), or both; (b) if a charging lien is sought,

         whether counsel have "good cause" to withdraw under the circumstances described

         in the Motion and Affidavit; and (c) whether those circumstances constitute

         "satisfactory reasons" for withdrawal in accordance with Local Civil Rule 1.4. See

         Marerro v. Christiano, 575 F. Supp. 837, 839 (S.D.N.Y. 1983) ("Under New York

         law, the refusal of a client to accept a settlement offer is not good and sufficient

         cause for the withdrawal of the attorney[s]"); Jones v. Parmley, 714 F. App’x 42,

         47 (2d Cir. 2017) (summary order) ("The magistrate judge properly noted that

         refusal to accept a settlement offer is not a sufficient basis for a withdrawal of

         representation."); see also SEC v. Intracom Corp., 2007 WL 1593208, at *2



                                             3
           Case 1:20-cv-02579-BCM Document 34 Filed 01/28/21 Page 4 of 4




               (E.D.N.Y. June 1, 2007); Best v. City of New York, 2005 WL 3071546, at *1

               (S.D.N.Y. Nov. 15, 2005); Hallmark Capital Corp. v. Red Rose Collection, Inc.,

               1997 WL 661146, at *2 n.1 (S.D.N.Y. Oct. 21, 1997).

      8.       The Clerk of Court is respectfully directed to modify the viewing level of Dkt. Nos.

               33 and 33-1 to the "ex parte" level, such that only the Court and the filing party can

               access them.

Dated: New York, New York
       January 28, 2021
                                              SO ORDERED.



                                              ________________________________
                                              BARBARA MOSES
                                              United States Magistrate Judge




                                                 4
